Citation Nr: 1429623	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-50 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.


FINDINGS OF FACT

1. Affording the veteran the benefit of the doubt, his bilateral hearing loss is as likely as not related to his active service.  

2. The Veteran's tinnitus is as likely as not related to service connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

	



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Since the Board is granting the Veteran's appeals for service connection for tinnitus and hearing loss there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110  38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that his hearing loss and tinnitus are related to his active duty service.

The Veteran was diagnosed with hearing loss and tinnitus in both the March 2009 VA examination and a private medical report in April 2008.  

The Veteran is competent to report exposure to noise.  He is also credible in this regard as the evidence shows the Veteran's occupation in service was that of aircraft maintenance.  This is a military occupational specialty consistent with exposure to loud noises.  38 U.S.C.A. § 1154(a).  Thus, while an in-service injury is not necessarily established, the Board finds that the Veteran has presented sufficient evidence showing that he was exposed to noise in service.

The Board notes that there is contradictory evidence in regards to the relationship between the Veteran's current hearing loss and tinnitus; however, the more probative evidence is in the Veteran's favor.  

Weighing against the Veteran's claim is a partially inadequate March 2009 VA examination.  In this examination, the VA examiner states that there is no evidence of hearing loss or tinnitus in service and that the medical literature regarding these conditions does not support the notion of delayed onset of hearing loss.  The Board notes that in part the VA examiner relies on the absence of evidence to form the basis of his medical opinion.  However, the United States Court of Appeals (Court) held, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  Further, the VA examiner's rationale is contrary to the Courts holding in Hensley which held "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Considering the inadequacies in the VA examiner's opinion, the Board finds that this opinion is of limited probative value.

Weighing in favor of the Veteran's claim is an April 2008 private examination.  This examiner's provides an accurate account of the Veteran's military occupation and service and his exposure to loud noises.  He includes his objective audiological finding and provides a positive opinion relating the Veteran's hearing loss and tinnitus to his military noise exposure.  

Weighing the two opinions, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss and tinnitus had its onset in service.  Resolving equipoise in the Veteran's favor, all three elements to establish service connection for bilateral hearing loss and tinnitus have been met.


ORDER

1. Service connection for bilateral hearing loss is granted.

2. Service connection for tinnitus is granted






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


